DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to notice of allowance mailed on September 08, 2021, in which claims 1, 3-8, 10-15 and 17-20 were allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Uy, Ruthleen (Reg. No. 51,361) on August 26, 2021.

1.	(Currently Amended) A method of generating regular expressions using a longest common subsequence (LCS) algorithm on spans, the comprising:
receiving, by a regular expression generator comprising one or more processors, input data comprising a plurality of character sequences; 
converting, by the regular expression generator, each of the plurality of character sequences into a set of spans, resulting in a plurality of sets of spans, wherein each span comprises a data structure storing a character class code and a repetition count range; [[and]] 
the longest common subsequence (LCS) algorithm, wherein said executing comprises;

receiving a first set of spans, including a first span corresponding to a first subsequence of characters;
receiving a second set of spans, wherein the second set of spans does not include a span corresponding to the first subsequence of characters
executing the LCS algorithm on the plurality of sets of spans; and
capturing an output of executing the LCS algorithm on the plurality of sets of spans; and
generating, by the regular expression generator, a first regular expression based on the output of the LCS algorithm, wherein the output of the LCS algorithm includes a third set of spans, including a second span corresponding to a first subsequence of characters, and wherein the repetition count range of the second span includes a minimum count range of zero.

2.	(Cancelled) 

3.	(Currently Amended) The method of claim [[2]] 1, wherein the first regular expression matches one or more character sequences that include the first subsequence of characters, and matches one or more character sequences that do not include the first subsequence of characters.


4.	(Original) The method of claim 1, further comprising: 
identifying a first text fragment comprising one or more characters, wherein the first text fragment is found within each of the plurality of character sequences; 
storing the first text fragment; and 
after generating the first regular expression, executing a simplification process on the first regular expression, wherein the simplification process comprises replacing a corresponding portion of the first regular expression with the first text fragment.

5.	(Original) The method of claim 4, wherein executing the simplification process on the first regular expression comprises: 
determining a first span associated the first text fragment; 
determining a number of times within the plurality of sets of spans, that the first span corresponds to the first text fragment; and 
replacing the first span within the first regular expression, with the first text fragment, in response to determining that the number of times that the first span corresponds to the first text fragment within the plurality of spans, is greater than a predetermined threshold.

6.	(Currently Amended) The method of claim 1, wherein converting each of the plurality of character sequences into [[a]] the set of spans comprises: 
converting, by the regular expression generator, each of the plurality of character sequences into a set of regular expression codes, resulting in a plurality of sets of regular expression codes; and 


7.	(Original) The method of claim 1, wherein the input data comprises three or more character sequences, and wherein executing the LCS algorithm comprises: 
identifying, within the output of the LCS algorithm, a first span with a minimum count range of zero, and a second span with a minimum count range of zero; and 
merging the first span and the second span within the output of the LCS algorithm.

8.	(Currently Amended) A system for generating regular expressions using a longest common subsequence (LCS) algorithm on spans, the system comprising:
a processing unit comprising one or more processors; and
memory storing instructions that, when executed by the processing unit, cause the system to:
receive input data comprising a plurality of character sequences; 
convert each of the plurality of character sequences into a set of spans, resulting in a plurality of sets of spans, wherein each span comprises a data structure storing a character class code and a repetition count range; [[and]] 
executing, by the regular expression generator, [[a]] the longest common subsequence (LCS) algorithm, wherein said executing comprises:

receiving a first set of spans, including a first span corresponding to a first subsequence of characters;
receiving a second set of spans, wherein the second set of spans does not include a span corresponding to the first subsequence of characters
executing the LCS algorithm on the plurality of sets of spans; and
generate a first regular expression based on the output of the LCS algorithm, wherein the output of the LCS algorithm includes a third set of spans, including a second span corresponding to a first subsequence of characters, wherein the repetition count range of the second span includes a minimum count range of zero.

9.	(Cancelled) 

10.	(Currently Amended) The system of claim [[9]] 8, wherein the first regular expression matches one or more character sequences that include the first subsequence of characters, and matches one or more character sequences that do not include the first subsequence of characters.

11.	(Original) The system of claim 8, the memory storing further instructions that, when executed by the processing unit, cause the system to: 
identify a first text fragment comprising one or more characters, wherein the first text fragment is found within each of the plurality of character sequences; 
store the first text fragment; and 


12.	(Original) The system of claim 11, wherein executing the simplification process on the first regular expression comprises: 
determining a first span associated the first text fragment; 
determining a number of times within the plurality of sets of spans, that the first span corresponds to the first text fragment; and 
replacing the first span within the first regular expression, with the first text fragment, in response to determining that the number of times that the first span corresponds to the first text fragment within the plurality of spans, is greater than a predetermined threshold.

13.	(Currently Amended) The system of claim 8, wherein converting each of the plurality of character sequences into [[a]] the set of spans comprises: 
converting each of the plurality of character sequences into a set of regular expression codes, resulting in a plurality of sets of regular expression codes; and 
converting each of the plurality of sets of regular expression codes into a set of spans.




identifying, within the output of the LCS algorithm, a first span with a minimum count range of zero, and a second span with a minimum count range of zero; and 
merging the first span and the second span within the output of the LCS algorithm.

15. (Currently Amended) A non-transitory computer-readable media for generating regular expressions using a longest common subsequence (LCS) algorithm on spans, the computer-readable media comprising computer-executable instructions which when executed on a computer system, cause the computer system to:
receive input data comprising a plurality of character sequences;
convert each of the plurality of character sequences into a set of spans, resulting in a plurality of sets of spans, wherein each span comprises a data structure storing a character class code and a repetition count range; [[and]]
execute [[a]] the longest common subsequence (LCS) algorithm, wherein said executing comprises:

receiving a first set of spans, including a first span corresponding to a first subsequence of characters; 
receiving a second set of spans, wherein the second set of spans does not include a span corresponding to the first subsequence of characters
executing the LCS algorithm on the plurality of sets of spans; and
executing the LCS algorithm on the plurality of sets of spans; and
generate a first regular expression based on the output of the LCS algorithm, wherein the output of the LCS algorithm includes a third set of spans, including a second span corresponding to a first subsequence of characters, wherein the repetition count range of the second span includes a minimum count range of zero.

16.	(Cancelled) 

17.	(Currently Amended) The computer-readable media of claim [[16]] 15, wherein the first regular expression matches one or more character sequences that include the first subsequence of characters, and matches one or more character sequences that do not include the first subsequence of characters.

18.	(Original) The computer-readable media of claim 15, the computer-executable instructions further causing the computer system to:
identify a first text fragment comprising one or more characters, wherein the first text fragment is found within each of the plurality of character sequences; 
store the first text fragment; and 


19.	(Original) The computer-readable media of claim 18, wherein executing the simplification process on the first regular expression comprises: 
determining a first span associated the first text fragment; 
determining a number of times within the plurality of sets of spans, that the first span corresponds to the first text fragment; and 
replacing the first span within the first regular expression, with the first text fragment, in response to determining that the number of times that the first span corresponds to the first text fragment within the plurality of spans, is greater than a predetermined threshold.
[AltContent: textbox (074974585V.1)]
20. (Currently Amended) The computer-readable media of claim 15, wherein converting each of the plurality of character sequences into [[a]] the set of spans comprises:
converting each of the plurality of character sequences into a set of regular expression codes, resulting in a plurality of sets of regular expression codes; and
converting each of the plurality of sets of regular expression codes into a set of spans.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached on Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        September 13, 2021